Exhibit 10.3

PROMISSORY NOTE

 

 



September 25, 2014   Principal Amount Lafayette, Louisianna   $75,000.00



 

 

FOR VALUE RECEIVED, ONCOLOGIX TECH, INC., a Nevada corporation (“Buyer”), by
this Promissory Note (this “Note”), hereby promises to pay to Madhu Mathew
Mammen, a resident of South Carolina (“Seller”), the aggregate principal sum of
Seventy-Five Thousand and 00/100 Dollars ($75,000.00), together with interest
thereon, in the manner provided herein.

1.                  Installment Payments. Subject to Section 3 herein, Buyer
shall repay the principal balance and interest thereon in twelve (12) equal
monthly installment payments on the twenty-fifth (25th) day of each calendar
month (each a “Monthly Payment Date”), commencing on October 25, 2014. If a
Monthly Payment Date should fall on a day that is not a business day in
Lafayette, Louisiana, payment of the outstanding principal and all accrued and
unpaid interest shall be made on the next succeeding business day in Lafayette,
Louisiana, and such extension of time shall be included in computing any
interest in respect of such payment. Principal and interest are payable in
lawful money of the United States of America.

2.                  Interest. Interest shall accrue on the unpaid principal
balance at an interest rate of six percent (6%), based on a 365-day year, for
the actual number of days elapsed since the date to which interest has been
paid.

3.                  Payments of Principal and Interest.

a.                   On each Monthly Payment Date, Buyer shall pay Seller an
installment payment of combined principal and interest in the amount set forth
in the amortization schedule attached hereto as Exhibit A.

b.                  Buyer may prepay all or any portion of the outstanding
principal under this Note, at any time without premium, penalty or other fees.

c.                   This Note is made and delivered by Buyer to Seller pursuant
to the terms of a Stock Purchase Agreement (the “Purchase Agreement”) dated as
of the date hereof among Buyer, Seller, Imad Siddiqui and Esteemcare, Inc., a
South Carolina corporation (“Esteemcare”), and is subject to the terms and
conditions set forth therein, including Buyer’s right to deduct or set-off from
any payments due under this Note, any amounts due Buyer under and in accordance
with the terms of the Purchase Agreement, including such amounts arising out of
indemnification claims pursuant to Article VIII of the Purchase Agreement.

d.                  All payments hereunder shall be made to Seller by check or
wire transfer to the account provided by Seller.

4.                  Events of Default; Remedies. The following events shall
constitute an “Event of Default”: (i) the occurrence and continuance of Buyer’s
failure to pay any amount of principal or interest when due and payable under
this Note continuing for a period of twenty (20) days after notice of such
failure; provided, however, an Event of Default shall not have occurred and be
continuing, to the extent that Buyer shall have deducted or set-off such payment
in accordance with the terms of the Purchase Agreement; and further provided
that Buyer shall not have failed to make a payment when due on more than three
(3) occasions within the immediately preceding twelve (12) month period; (ii)
Buyer applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for Buyer or any property of Buyer, or makes a
general assignment for the benefit of creditors or, in the absence of such
application, consent or acquiescence, a trustee, receiver or other custodian is
appointed for Buyer and is not discharged within sixty (60) days; or (iii) any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceeding,
is commenced in respect of Buyer, and if such case or proceeding is not
commenced by Buyer, it is consented to or acquiesced in by Buyer, or remains
undismissed for sixty (60) days. Upon the occurrence and continuance of an Event
of Default, Seller may by notice to Buyer, declare the entire aggregate
principal of and accrued interest on this Note to be immediately due and
payable, whereupon this Note and all accrued interest will thereupon immediately
become due and payable.



 

 

 

5.                  General. Seller may not voluntary or involuntary transfer,
assign, sell, pledge, hypothecate, or otherwise dispose of this Note or any
interests in this Note, without the consent of Buyer, and provided that the
transferee enters into an agreement with Buyer, confirming and agreeing that it
is acquiring this Note subject to the restrictions on transfer set forth herein
and the terms and conditions and restrictions of the Purchase Agreement,
including the set-off and deduction provisions set forth therein.

6.                  Waivers. Buyer hereby: (a) waives diligence, presentment,
demand for payment, notice of dishonor, notice of non-payment, protest, notice
of protest, and any and all other demand in connection with the delivery,
acceptance, performance, default or enforcement of this Note; (b) agrees that
Seller shall have the right, without notice, to grant any extension of time for
payment of any indebtedness evidenced by this Note or any other indulgence or
forbearance whatsoever; (c) agrees that no failure on the part of Seller to
exercise any power, right or privilege hereunder, or to insist upon prompt
compliance with the terms of this Note, shall constitute a waiver of that power,
right or privilege; and (d) agrees that the acceptance at any time by Seller of
any past due amounts shall not be deemed to be a waiver of the requirement to
make prompt payment when due of any other amounts then or hereafter due and
payable hereunder.

7.                  Pledge of Stock. This Note is secured by a pledge by Buyer
in favor of Seller of all of Buyer’s shares of capital stock of Esteemcare,
pursuant to a certain Stock Pledge Agreement of even date herewith and all
amendments, modifications, supplements, substitutions, additions, renewals,
replacements and extensions thereof. This Note and the rights and obligations
evidenced hereby are subordinate in the manner and to the extent set forth in
that certain Subordination Agreement, dated as of September 25, 2014, by and
among Buyer, Seller, Amian Angels, Inc., a Louisiana corporation, Dotolo
Research Corporation, a Louisiana corporation, Esteemcare, Affordable Medical
Equipment Solutions, Inc., a Florida corporation, and TCA Global Credit Master
Fund LP, a limited partnership organized under the laws of the Cayman Islands.

8.                  Miscellaneous. This Note shall be governed in all respects
by the laws of the State of South Carolina. Buyer covenants, and by the
acceptance of this Note, Seller also covenants, that each irrevocably: (a)
waives, to the fullest extent permitted by law, any and all right to trial by
jury in any legal proceeding arising out of this Note or any of the transactions
contemplated hereby; (b) submits to the personal jurisdiction of the courts of
the State of South Carolina, the courts of the State of Louisiana, the United
States District Court sitting in South Carolina or the United States District
Court sitting in Rapides Parish, Louisiana, as well as the jurisdiction of all
courts from which an appeal may be taken from such courts; and (c) waives any
and all personal rights under the law of any jurisdiction to object on any basis
(including, without limitation, inconvenience of forum) to jurisdiction or venue
within the State of South Carolina or the State of Louisiana. All obligations
and agreements hereunder of Buyer and Seller shall be binding upon Buyer, Seller
and their respective successors and permitted assigns. Notwithstanding any term
or provision herein that may be interpreted to the contrary, the total amount of
interest and sums in the nature of interest collected or permitted hereunder
shall not exceed the maximum amount allowed by the laws of the State of South
Carolina. Any sum in excess of such maximum amount that may have been prepaid or
paid after the date hereof shall be refunded or credited to Buyer. Any such
credit may be made by application of the amount thereof against the sums due
from Buyer hereunder. None of the terms or provisions of this Note may be
excluded, modified or amended except by a written instrument duly executed on
behalf of Seller and Buyer expressly referring hereto and setting forth the
provisions so excluded, modified or amended.

IN WITNESS WHEREOF, the undersigned has executed this Note under seal as of the
date first set forth above.

 

 

 



WITNESS:   ONCOLOGIX TECH, INC.                 By:   Name:       Roy W. Erwin  
      Chief Executive Officer



 

 

 

Exhibit A

 

Amortization Schedule

 

[See attached.]